 1                                                            The Honorable Marsha J. Pechman

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE
10

11   RYAN KARNOSKI, et al.,                          Case No. 2:17-cv-01297-MJP

12               Plaintiffs, and                     JOINT STIPULATION TO
                                                     CONSOLIDATE CASES 2:17-cv-01297-
13   STATE OF WASHINGTON,                            MJP AND 2:19-cv-01206-MJP FOR ALL
14                                                   PURPOSES
                 Plaintiff-Intervenor,
15                                                   NOTE ON MOTION CALENDAR:
           v.                                        August 16, 2019
16
     DONALD J. TRUMP, in his official capacity
17   as President of the United States, et al.,

18               Defendants.
19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION TO CONSOLIDATE                                  2101 Fourth Avenue, Suite 1500
     CASES 2:17-cv-01297-MJP AND 2:19-cv-01206-                          Seattle, Washington 98121
                                                  NEWMAN DU WORS LLP
     RSM FOR ALL PURPOSES                                                      (206) 274-2800
     [Case No.: 2:17-cv-01297-MJP]
 1         Plaintiffs Ryan Karnoski, Cathrine Schmid, D.L., formerly known as K.G., by his next
 2   friend and mother, Laura Garza, Lindsey Muller, Terece Lewis, Phillip Stephens, Megan
 3   Winters, Jane Doe, Human Rights Campaign, Gender Justice League, and American Military
 4   Partner Association n/k/a Modern Military Association of America (collectively, “Plaintiffs”);
 5   Plaintiff-Intervenor State of Washington; Defendants Donald J. Trump, the United States of
 6   America, Mark Esper, and the United States Department of Defense (collectively,
 7   “Defendants”), and third party Dr. Paul McHugh hereby stipulate and move the Court as follows:
 8         WHEREAS, Plaintiffs filed their Complaint against Defendants on August 28, 2017 in this
 9   Court. (Dkt. # 1);
10         WHEREAS, on November 27, 2017 this Court granted Plaintiff-Intervenor’s request to
11   join the matter (Dkt. # 101), and on December 14, 2017 Plaintiff-Intervenor filed their Complaint
12   in this matter. (Dkt. # 104);
13         WHEREAS, on August 22, 2018 Plaintiffs served a subpoena on Dr. Paul McHugh (the
14   “Subpoena”);
15         WHEREAS on October 3, 2018 Plaintiffs filed a motion to compel with respect to the
16   Subpoena in the United States District Court for the District of Maryland, Case No.: 1:18-CV-
17   3164 (the “Subpoena Dispute”) (1:18-CV-3164; Dkt. # 1);
18         WHEREAS, on July 31, 2019 the Parties in the Subpoena Dispute matter consented to
19   transfer to this Court pursuant to Fed. R. Civ. P. 45(f) (1:18-CV-3164; Dkt. No. 21);
20         WHEREAS, on August 1, 2019 the Clerk of Court notified counsel that the Subpoena
21   Dispute had been transferred to this Court and was assigned to the Honorable Ricardo S.
22   Martinez, Case No.: 2:19-cv-01206-RSM. (19-CV-1206; Dkt. # 24);
23         WHEREAS, on August 2, 2019, the Subpoena Dispute was reassigned to the Honorable
24   Marsha J. Pechman, as related to 17-CV-1297;
25         WHEREAS, on August 9, 2019, the Parties to the Subpoena Dispute, in accordance with
26   LCR 42(b), met and agreed to consolidate matters 17-CV-1297 and 19-CV-1206, and further
27   agreed that no changes to the current Case Schedule (Dkt. # 344) be revised;
28
     JOINT STIPULATION TO CONSOLIDATE                                      2101 Fourth Avenue, Suite 1500
     CASES 2:17-cv-01297-MJP AND 2:19-cv-01206-                              Seattle, Washington 98121
                                                    Newman Du Wors LLP
     RSM FOR ALL PURPOSES - 1                                                      (206) 274-2800
     [Case No.: 2:17-cv-01297-MJP]
 1         WHEREAS, Plaintiff-Intervenor is not a party to the Subpoena Dispute, but does not
 2   object to its consolidation with this matter;
 3         NOW THEREFORE, pursuant to Fed R. Civ. P. 42(a) and LCR 42, Plaintiffs, Plaintiff-
 4   Intervenor, and Defendants, through their respective counsel of record, do hereby stipulate and
 5   agree, and respectfully request, that the Court enter an order that Karnoski, et al. v. Trump, et al.,
 6   Case No. 2:19-cv-01206-MJP be consolidated with Karnoski, et al. v. Trump, et al., Case No.
 7   2:17-cv-01297-MJP for all purposes pursuant to LCR 42(a).
 8

 9   SO STIPULATED
10   Respectfully submitted August 28, 2019.
11

12    NEWMAN DU WORS LLP                                  UNITED STATES DEPARTMENT OF
                                                          JUSTICE
13

14    s/ Rachel Horvitz                                   s/ Andrew E. Carmichael
      Derek A. Newman, WSBA No. 26967                     JOSEPH H. HUNT
15                                                        Assistant Attorney General
      dn@newmanlaw.com
      Jason B. Sykes, WSBA No. 44369                      Civil Division
16
      jason@newmanlaw.com                                 ALEXANDER K. HAAS
17    Rachel Horvitz, WSBA No. 52987                      Branch Director
      rachel@newmanlaw.com
18    2101 Fourth Ave., Ste. 1500                         ANTHONY J. COPPOLINO
      Seattle, WA 98121                                   Deputy Director
19
      (206) 274-2800
                                                          ANDREW E. CARMICHAEL, VA Bar #
20                                                        76578
      LAMDBA LEGAL DEFENSE AND
                                                          Trial Attorney
21    EDUCATION FUND, INC.                                United States Department of Justice
      Tara Borelli, WSBA No. 36759                        Civil Division, Federal Programs Branch
22    tborelli@lambdalegal.org                            andrew.e.carmichael@usdoj.gov
      Camilla B. Taylor (admitted pro hac vice)           1100 L Street NW, Suite 12108
23                                                        Washington, DC 20530
      Peter C. Renn (admitted pro hac vice)
      Sasha Buchert (admitted pro hac vice)               (202) 514-3346
24
      Kara Ingelhart (admitted pro hac vice)
                                                          Counsel for Defendants
25    Carl Charles (admitted pro hac vice)
      Paul D. Castillo (admitted pro hac vice)
26

27

28
     JOINT STIPULATION TO CONSOLIDATE                                         2101 Fourth Avenue, Suite 1500
     CASES 2:17-cv-01297-MJP AND 2:19-cv-01206-                                 Seattle, Washington 98121
                                                      Newman Du Wors LLP
     RSM FOR ALL PURPOSES - 2                                                         (206) 274-2800
     [Case No.: 2:17-cv-01297-MJP]
      OUTSERVE-SLDN, INC. N/K/A                         OFFICE OF THE WASHINGTON
 1
      MODERN MILITARY ASSOCIATION                       STATE ATTORNEY GENERAL
 2    OF AMERICA
      Peter Perkowski (admitted pro hac vice)
 3
                                                        s/ Chalia I. Stallings-Ala’ilima
 4                                                      Chalia I. Stallings-Ala’ilima, WSBA No.
      KIRKLAND & ELLIS LLP                              40694
 5    James F. Hurst, P.C. (admitted pro hac vice)      chalias@atg.wa.gov
      Steve Patton (admitted pro hac vice)              Colleen M. Melody, WSBA No. 42275
 6
      Jordan M. Heinz (admitted pro hac vice)           colleenm1@atg.wa.gov
 7    Vanessa Barsanti (admitted pro hac vice)          Assistant Attorney General
      Daniel I. Siegfried (admitted pro hac vice)       Wing Luke Civil Rights Division
 8    Joseph B. Tyson (admitted pro hac vice)           Office of the WA Attorney General
 9                                                      800 Fifth Avenue, Suite 2000
      Counsel for Plaintiffs                            Seattle, WA 98104
10                                                      (206) 464-7744

11                                                      Counsel for Intervenor-Plaintiff State of
                                                        Washington
12

13
      s/ Gerard Bradley
14    Gerard Bradley
      Gerard.V.Bradley.16@nd.edu
15    Professor of Law
16    University of Notre Dame
      3156 Eck Hall of Law
17    Notre Dame, IN 46556 USA

18    Counsel for Dr. Paul McHugh
19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION TO CONSOLIDATE                                      2101 Fourth Avenue, Suite 1500
     CASES 2:17-cv-01297-MJP AND 2:19-cv-01206-                              Seattle, Washington 98121
                                                     Newman Du Wors LLP
     RSM FOR ALL PURPOSES - 3                                                      (206) 274-2800
     [Case No.: 2:17-cv-01297-MJP]
 1                                                ORDER
 2         This matter comes before the Court on the Parties’ Joint Stipulation to Consolidate Cases
 3   2:17-cv-01297-MJP and 2:19-cv-01206-MJP For All Purposes, and the Court having considered
 4   the Stipulation and the records and files of the case, the Court does hereby find good cause to
 5   order that the two above-captioned matters will be consolidated for all purposes before the
 6   Honorable Marsha J. Pechman, with a trial date of June 22, 2020. All future filings must be
 7   submitted in the lead case, 2:17-cv-01297-MJP.
 8

 9         IT IS SO ORDERED.
10

11         Dated this 28th day of August, 2019.
12

13

14                                                    A
                                                      Marsha J. Pechman
15                                                    United States District Judge

16

17   PRESENTED BY:
18
      NEWMAN DU WORS LLP                                UNITED STATES DEPARTMENT OF
19                                                      JUSTICE
20
      s/ Rachel Horvitz                                 s/ Andrew E. Carmichael
21
      Derek A. Newman, WSBA No. 26967                   JOSEPH H. HUNT
22    dn@newmanlaw.com                                  Assistant Attorney General
      Jason B. Sykes, WSBA No. 44369                    Civil Division
23    jason@newmanlaw.com                               ALEXANDER K. HAAS
      Rachel Horvitz, WSBA No. 52987                    Branch Director
24    rachel@newmanlaw.com
25    2101 Fourth Ave., Ste. 1500                       ANTHONY J. COPPOLINO
      Seattle, WA 98121                                 Deputy Director
26    (206) 274-2800
                                                        ANDREW E. CARMICHAEL, VA Bar #
27    LAMDBA LEGAL DEFENSE AND                          76578
                                                        Trial Attorney
      EDUCATION FUND, INC.                              United States Department of Justice
28    Tara Borelli, WSBA No. 36759                      Civil Division, Federal Programs Branch
     JOINT STIPULATION TO CONSOLIDATE                                       2101 Fourth Avenue, Suite 1500
     CASES 2:17-cv-01297-MJP AND 2:19-cv-01206-                               Seattle, Washington 98121
                                                     Newman Du Wors LLP
     RSM FOR ALL PURPOSES - 4                                                       (206) 274-2800
     [Case No.: 2:17-cv-01297-MJP]
      tborelli@lambdalegal.org                          andrew.e.carmichael@usdoj.gov
 1                                                      1100 L Street NW, Suite 12108
      Camilla B. Taylor (admitted pro hac vice)
      Peter C. Renn (admitted pro hac vice)             Washington, DC 20530
 2                                                      (202) 514-3346
      Sasha Buchert (admitted pro hac vice)
 3    Kara Ingelhart (admitted pro hac vice)            Counsel for Defendants
      Carl Charles (admitted pro hac vice)              OFFICE OF THE WASHINGTON
 4    Paul D. Castillo (admitted pro hac vice)          STATE ATTORNEY GENERAL
 5

 6    OUTSERVE-SLDN, INC. N/K/A
      MODERN MILITARY ASSOCIATION                       s/ Chalia I. Stallings-Ala’ilima
 7    OF AMERICA                                        Chalia I. Stallings-Ala’ilima, WSBA No.
      Peter Perkowski (admitted pro hac vice)           40694
 8
                                                        chalias@atg.wa.gov
 9                                                      Colleen M. Melody, WSBA No. 42275
      KIRKLAND & ELLIS LLP                              colleenm1@atg.wa.gov
10                                                      Assistant Attorney General
      James F. Hurst, P.C. (admitted pro hac vice)
      Steve Patton (admitted pro hac vice)              Wing Luke Civil Rights Division
11
      Jordan M. Heinz (admitted pro hac vice)           Office of the WA Attorney General
12    Vanessa Barsanti (admitted pro hac vice)          800 Fifth Avenue, Suite 2000
                                                        Seattle, WA 98104
      Daniel I. Siegfried (admitted pro hac vice)
13                                                      (206) 464-7744
      Joseph B. Tyson (admitted pro hac vice)
14                                                      Counsel for Intervenor-Plaintiff State of
      Counsel for Plaintiffs
                                                        Washington
15

16

17

18    s/ Gerard Bradley
19    Gerard Bradley
      Gerard.V.Bradley.16@nd.edu
20    Professor of Law
      University of Notre Dame
21    3156 Eck Hall of Law
      Notre Dame, IN 46556 USA
22

23    Counsel for Dr. Paul McHugh

24

25

26

27

28
     JOINT STIPULATION TO CONSOLIDATE                                      2101 Fourth Avenue, Suite 1500
     CASES 2:17-cv-01297-MJP AND 2:19-cv-01206-                              Seattle, Washington 98121
                                                     Newman Du Wors LLP
     RSM FOR ALL PURPOSES - 5                                                      (206) 274-2800
     [Case No.: 2:17-cv-01297-MJP]
 1                                   CERTIFICATE OF SERVICE
 2         The undersigned certifies under penalty of perjury under the laws of the United States of
 3   America and the laws of the State of Washington that all participants in the case are registered
 4   CM/ECF users and that service of the foregoing documents will be accomplished by the
 5   CM/ECF system on August 28, 2019.
 6

 7                                                s/ Rachel Horvitz
 8                                                Rachel Horvitz, WSBA No. 52987
                                                  rachel@newmanlaw.com
 9                                                2101 Fourth Ave., Ste. 1500
                                                  Seattle, WA 98121
10                                                (206) 274-2800
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION TO CONSOLIDATE                                       2101 Fourth Avenue, Suite 1500
     CASES 2:17-cv-01297-MJP AND 2:19-cv-01206-                               Seattle, Washington 98121
                                                     Newman Du Wors LLP
     RSM FOR ALL PURPOSES - 6                                                       (206) 274-2800
     [Case No.: 2:17-cv-01297-MJP]
